NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4586-16T3

ROXANNE E. LLOYD,

        Plaintiff-Appellant,

v.

BRIAN E. LLOYD,

     Defendant-Respondent.
______________________________

              Submitted June 5, 2018 – Decided June 29, 2018

              Before Judges Reisner and Mitterhoff.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Cumberland
              County, Docket No. FM-06-0012-15.

              Law Office of Michael T. Van Der Veen,
              attorneys for appellant (Joseph P. Capone, on
              the brief).

              Respondent has not filed a brief.

PER CURIAM

        Plaintiff Roxanne E. Lloyd appeals from a May 15, 2017 final

judgment of divorce that was entered after the trial judge denied

the request of plaintiff's counsel for an adjournment because he

was on trial in another jurisdiction.              The trial judge dismissed
plaintiff's complaint and rendered his decision based solely on

defendant's counterclaim.              Defendant has not filed an opposing

brief.    We reverse.

       This    matter    arises   from       a    contested    divorce     action       in

Cumberland County.        Plaintiff filed a complaint of divorce on July

2, 2014, seeking various remedies including no fault divorce,

spousal       support,    counsel      fees       and    equitable    distribution.

Defendant      filed     an   answer    to       the    complaint    as   well     as    a

counterclaim seeking similar recovery.                    Plaintiff was initially

represented by David Sufrin, Esq.                  Plaintiff's current counsel,

Joseph F. Capone, Esq., filed a substitution of attorney on or

about January 17, 2017.1

       Trial was scheduled to commence on March 30, 2017.                    On March

29, 2017, another judge in Philadelphia County ordered Capone to

commence a jury trial.         Capone informed the Philadelphia judge of

his commitment in Cumberland County, but that judge would not

delay the Philadelphia jury trial as the matter was several years

old.   The specifics of the jury trial were sent to the Cumberland

County trial judge including the name of the case, the name of the



1
  The substitution of attorney was not immediately filed because
the check that accompanied the filing bore the wrong year and was
returned to Capone, but that error was subsequently corrected. It
is clear from the trial transcript that the judge was aware of
this clerical error.

                                             2                                   A-4586-16T3
judge, the location and phone numbers of the court and staff for

verification.    Capone advised the trial court that the jury trial

would   last    approximately    one       week.    Capone     also   informed

defendant's     counsel   of    the    conflict    so   he    would   not     be

inconvenienced.      Despite    having      been   provided    with   detailed

information concerning counsel's whereabouts, the trial judge

unilaterally decided to dismiss plaintiff's complaint for divorce

including the count for equitable distribution and proceeded to

try defendant's counterclaim without plaintiff or her counsel

being present.    Final judgment was entered on May 15, 2017.               This

appeal ensued.

     On appeal, plaintiff argues that the trial judge abused his

discretion in summarily dismissing plaintiff's complaint as her

counsel was on trial on another jurisdiction.

     The granting or denial of an adjournment is within the trial

court's discretion.       Kosmowski v. Atl. City Med. Ctr., 175 N.J.

568, 575 (2003).     An appellate court will reverse for failure to

grant an adjournment only if the trial court abused its discretion,

causing a party a "manifest wrong or injury."                Allegro v. Afton

Village Corp., 9 N.J. 156, 161 (1952); State v. Doro, 103 N.J.L.

88, 93 (E. & A. 1926).

     In exercising discretion when counsel is not available, the

trial court must navigate a course between "the salutary principle

                                       3                               A-4586-16T3
that the sins of the advocate should not be visited on the

blameless   litigant,"   and     "the    court's   strong   interest   that

management of litigation, if it is to be effective, must lie

ultimately with the trial court and not counsel trying the case."

Kosmowski, 175 N.J. at 574 (quoting Aujero v. Cirelli, 110 N.J.

566, 573 (1998)(other citation omitted)).           The court must remain

mindful of its overriding objective that "[c]ases should be won

or lost on their merits and not because litigants have failed to

comply with particular court schedules, unless such noncompliance

was purposeful and no lesser remedy was available." Connors v.

Sexton Studios, Inc., 270 N.J. Super. 390, 395 (App. Div. 1994);

see also Jiminez v. Baglieri, 295 N.J. Super. 162, 165 (App. Div.

1996)(abuse of discretion found where trial court denied a one-

day adjournment because of unavailability of expert), rev'd on

other grounds, 152 N.J. 337 (1998).

     In this case, Capone, as a solo practitioner, was the only

attorney available to try the case to completion.              There is no

evidence that he was not ready to try the case.             Designation of

trial   counsel   provides   a   valid   ground    for   adjournment   of   a

scheduled trial date where the named attorney has a superseding

commitment in another court.        See Harmon Grove II Condo Ass'n,

Inc. v. Hart Mountain Indus., 258 N.J. Super. 519 (App. Div. 1992).

Opposing counsel did not object to what appeared likely to be a

                                    4                              A-4586-16T3
one-week adjournment of the trial. There is no brief in opposition

filed by defendant on this appeal.          Plaintiff was deprived of her

ability to appear at trial represented by the attorney of her

choosing and was thus potentially deprived of remedies she sought

in her divorce complaint.

     Under    these   circumstances,       we   find   the   judge    mistakenly

exercised his discretion in denying a brief adjournment of the

trial, dismissing plaintiff's complaint, and deciding the case

solely   on   the   basis   of   the   counterclaim.         Although    we   are

sympathetic to the trial court's need to expeditiously move cases,

we are also concerned about the need to have cases decided on the

merits, with the full participation of all parties.                  That Capone

was forced to trial in Philadelphia County was through no fault

of the plaintiff.     To punish a blameless litigant for a situation

that even her counsel had no control over is manifestly unjust.

Accordingly, we find the judgment must be vacated and the matter

reversed and remanded for trial.

     Reversed and remanded.        We do not retain jurisdiction.




                                       5                                 A-4586-16T3